Citation Nr: 1739104	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a psychiatric disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the September 2008 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  

3.  Resolving reasonable doubt in the Veteran's favor, his psychiatric disorder, diagnosed as schizophrenia and psychotic disorder not otherwise specified (NOD), manifested during or is etiologically related to his military service.  



CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied the Veteran's application to reopen a claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a psychiatric disorder, to include schizophrenia and psychotic disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence has been received.  See June 2012 medical opinion.  Therefore, the Veteran's previously denied claim of service connection for a psychiatric disorder is reopened.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran asserts that his psychiatric disorder was incurred in or is etiologically related to his military service.  He states that he began having psychiatric symptoms during service.  His wife, sister, and niece have also stated that the Veteran did not have any psychiatric problems prior to service, but that they witnessed symptoms while  he was in service - including seeing people that were not there, hearing voices that were not there, bursting into laughter for no reason, and nightmares.  They also witnessed symptoms shortly after service - including remembering events that never occurred, anxiety attacks, paranoia, social isolation, memory problems, moodiness, blank expressions, crying for no apparent reason, and seeing and hearing things that were not there.  See March 2012 and July 2012 statements.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder manifested in or is etiologically related to his military service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim, see December 2012 VA examination, a private psychologist provided a positive opinion in favor of the claim.  

Significantly, in his June 2012 medical opinion, Dr. J.C. opined that "it is as likely as not that the stress of [the Veteran's] military service and training triggered his symptoms of schizophrenia.  It is not uncommon for a first psychotic episode to be associated with this type of stress."  The psychologist reviewed the claims file and considered the lay statements from the Veteran and his family along with the medical evidence.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a psychiatric disorder is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder is reopened.

Service connection for schizophrenia and psychotic disorder, NOS, is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


